Citation Nr: 1115415	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-13 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for headaches, due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran served on active duty from July 1974 to October 1976 and from October 1980 to September 1992, including service in the Southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans Appeals on appeal of an August 2005 rating decision which, in pertinent part, effectuated a May 2005 Board decision and granted service-connection for headaches.  An initial noncompensable disability rating was assigned, effective September 7, 1999 (date of receipt of claim).  That rating action also granted service-connection for alopecia universalis, pursuant to the 2005 Board decision, which was assigned an initial 10 percent disability rating.  However, the Veteran did not appeal the assignment of 10 percent for alopecia universalis.  

In part, the May 2005 Board decision remanded a claim for service-connection for a back disability for further development.  Subsequently, a November 2007 rating decision granted service-connection for disability of the cervical spine, disability of the thoracic spine, and disability of the lumbar spine.  The Veteran did not appeal either the effective dates assigned or the initial disability ratings which were assigned.  These grants of service connection are a complete grant of the benefit sought on appeal and, thus, that matter is no longer before the Board.  As there is no jurisdiction conferring Notice of Disagreement (NOD) as to the downstream elements of effective dates or compensation levels, no such issues are now in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In the Veteran's October 2005 Notice of Disagreement (NOD) he stated that he lived and worked in Germany and, so, had not had VA treatment.  

Private medical records, translated from German to English, are on file.  In an October 2008 statement from Dr. Wegener, that physician stated that he would provide a summary or report of findings and treatment of the Veteran from June 2006 until the present. 

The Veteran was last afforded a formal VA examination with respect to his headaches in November 2001, in Germany.  

An up-to-date examination for rating purposes is needed when required to verify the current severity of service-connected disability or when evidence indicates a material change in the disability since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

So, the Veteran should be afforded up-to-date official rating examination for the service-connected headaches.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate steps to obtain any records, private or otherwise, of treatment or evaluation of the Veteran's service-connected headaches which are not already on file. 

This should include a statement or summary from Dr. Wegener of findings and treatment of the Veteran from June 2006 until the present.  

If obtained, these records should be associated with the claims files. 

2.  Schedule the Veteran for an official neurological examination for the purpose of determining the nature and severity of his service-connected headaches.  

Because the evidence on file indicates that the Veteran is still overseas in Germany, it may not be possible to have all four volumes of the Veteran's claim file available to the examiner for review prior to, during, or after the examination.  

Thus, the examiner should be requested, if appropriate, to elicit the Veteran's medical history from the Veteran.  

All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should be asked to identify all of the symptoms that result from the Veteran's service-connected headaches and describe in detail the character of the headaches, i.e., whether they are prostrating, the frequency of the headaches, 

Specifically, the examiner is requested to render an opinion as to the following: 

(a)  Does the Veteran have characteristic prostrating attacks averaging one in 2 months over last several months? 

(b)  Does the Veteran have characteristic prostrating attacks occurring on an average once a month over last several months?

(c)  Does the Veteran have prolonged attacks productive of severe economic inadaptability due to such symptomatology? 

The examiner should specifically comment upon the impact of the Veteran's service connected disorder on employability, either alone or in conjunction with the Veteran's other service-connected disabilities. 

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.

3.  The Veteran is hereby notified that it is his responsibility to report for all examinations, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

4.  If the benefit sought on appeal remains denied, the Veteran and any representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

